Citation Nr: 1629025	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  09-23 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for acquired psychiatric disability other than anxiety and depression, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and L.M.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to October 1994.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a December 2007 rating decision in which the RO awarded service connection for depression  secondary to service-connected genitourinary disabilities, but denied service connection for anxiety disorder also claimed as s secondary to service-connected genitourinary disabilities.  The Veteran filed a notice of disagreement (NOD) with the denial in February 2008, and the RO issued a statement of the case (SOC) in April 2009.  The Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In January 2013, the Board issued a decision that denied the Veteran's anxiety claim.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Veteran was given the option of having the January 2013 decision vacated and testifying at a new hearing to correct any potential due process errors relating to his June 2012 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In September 2013, he elected to have the January 2013 decision vacated , and to testify at a new videoconference hearing . 

The January 2013 Board decision was vacated in June 2014.

In December 2014, the Veteran and his fiancé testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  During the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration. See 38 C.F.R. §§ 20.800, 20.1304 (2015.  

In March 2015, the Board recharacterized and  bifurcated the claim on appeal, denying  service connection for anxiety disorder, and remanding the matter of the Veteran's entitlement to service connection for acquired psychiatric disability other than depression (and, now service-connected anxiety), to include PTSD, for further development.  After accomplishing the requested action, the agency of original jurisdiction (AOJ) continued to deny the claim (as reflected in a September 2015 2015 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  The Veteran has consistently and credibly asserted witnessing the electrocution of a fellow serviceman during service. 

3.  Competent, probative evidence indicates that, although the diagnostic criteria for PTSD are not met,  the Veteran has  other specified trauma and stressor related disorder that as likely as not resulted from his alleged in-service stressful experience.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for acquired psychiatric disability other than anxiety and depression-specifically, other specified trauma and stressor related disorder-are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim for service connection of an acquired psychiatric disability other than anxiety and depression, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1131; 38 C.F.R. 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Here, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor on certain elements of the claim, service connection for other specified trauma and stressor related disorder is warranted.  

As regards the question of current disability, the Board points out that, on September 2015 VA examination, the examiner found that the Veteran did not meet the diagnostic criteria for PTSD, and stated that the Veteran's service connected depression was now in remission, meaning the Veteran did not appear to exhibit any depressive symptoms.  However, she did diagnose the Veteran with other specified trauma or stressor related disorder, which is a recognized psychiatric disability.  See American Psychiatric Association's Desk Reference to the Diagnostic Criteria From DSM-5 (2013), at  p. 152-153.  

As for the matter of an  in-service injury or event, during the December 2014 Board hearing, the Veteran testified that, while serving in Korea, he observed a fellow service member " messing with a transformer," and being electrocuted as a result.  See Hearing transcript,  p. 10.  The Board acknowledges that, aside from the Veteran's own assertions, there is nothing to corroborate the occurrence of the claimed event, nor has the AOJ undertaken action to independently verify such event.  However, the Veteran has consistently described what he witnessed-not only during his hearing, but also during his  September 2015 VA examination and his  Vet Center treatment sessions (see, e.g., records dated in June and July 2013, and in October 2013.  The Veteran is s competent to assert matters within his personal knowledge, such as an event witnessed (see 38 C.F.R. § 3.159(a)(2) (2015) and .Charles v. Principi, 16 Vet. App. 370 (2002)), and the Board has no specific reason to question the veracity of the Veteran's assertions in this regard.  The Board also finds it noteworthy that the September 2015 VA examiner accepted the Veteran's assertions as  credible as to this event.  As such, even without independent verification, competent, credible evidence of  record tends to support a finding that the asserted trauma occurred.  

Furthermore, competent, probative  evidence establishes that there is as likely as not a relationship between the Veteran's diagnosed other specified trauma or stressor related disorder and the electrocution that he reportedly witnessed in Korea. There is no contrary opinion of record.  Given that, and because the September 2015 examiner's opinion was based on examination of the Veteran, and full consideration of his history and assertions, the Board accepts the opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). (holding that the weight to be assigned evidence is within the province of the Board).

The Board emphasizes that VA is not free to ignore a medical opinion or pertinent medical findings (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject such a medical opinion based on its own medical judgment (see Obert v. Brown, 5 Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)), even if the opinion is based on lay assertions.  The fact that the VA medical opinion of record  was largely based on the Veteran's lay assertions as to what he witnessed during service does not diminish the probative value of the opinion unless the lay statements are deemed not credible.  Such is not the case here.  As noted above, the Veteran has consistently described what he witnessed while serving in Korea, and, also as noted, the Board had no reason to question his credibility in asserting that he witnessed the alleged in-service electrocution.  Moreover, while the VA examiner's opinion is not definitive, it was expressed in terms warranting application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102 ; see also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the totality of the competent lay and medical evidence of record and with resolution of all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that  the criteria for service connection for other specified trauma or stressor related disorder, on a direct basis, are met.  As such, the Veteran's assertions as to secondary service connection need not be addressed.




ORDER

Service connection for other specified trauma or stressor related disorder is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


